This is an appeal from an order of the district court of Kay county granting a temporary injunction enjoining the plaintiff in error from in anywise interfering with, or obstructing the streets and alleys of an alleged town site of the town of Hickman, located on a 40-acre tract of land upon which the plaintiff in error owned an oil and gas lease executed by Lemon D. Hickman and wife long prior to the time the surface of the land was conveyed by Hickman and wife to Stuart McQuirk, who after the conveyance to him subdivided the same into lots, blocks, streets, avenues, and alleys, and dedicated said streets, avenues, and alleys to public use.
Plaintiff in error has served and filed its brief as required by the rules of this court but the defendants in error have filed no brief, although the time for doing so has expired. The rule is well established in this jurisdiction that when the plaintiff in error has served and filed his brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the court below may be sustained, but may, when the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause in accordance with the prayer of the petition in error. C., R.I.  P. Ry. Co. v. Weaver, 67 Okla. 293,171 P. 34; Godfrey v. Pounds, 86 Okla. 76, 206 P. 516; In re Estate of Enos Nichols, 86 Okla. 181, 207 P. 83.
The brief of plaintiff in error and the authorities cited therein appear reasonably to sustain the assignments of error, therefore the judgment of the trial court is reversed, and the cause remanded for a new trial.
JOHNSON, C. J., and McNEILL, KANE, KENNAMER, COCHRAN, BRANSON, and MASON, JJ., concur.